Citation Nr: 1529637	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's substantive appeal was timely filed with regard to a September 2011 rating decision denying entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Crii Spears-De Leo



INTRODUCTION

The Veteran had active service in the Philippine Guerilla Service from December 1941 to May 1942 and from December 1942 to July 1945, and with the Philippine Army from July 1945 to December 1945.  He also served with the Special Philippine Scout from January 1948 to November 1948.  He died in November 1952 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A September 2011 rating decision denied a claim of entitlement to service connection for the cause of the Veteran's death.

2.  The RO received the Veteran's timely notice of disagreement in response to the September 2011 rating decision on February 16, 2012; a related statement of the case was issued on March 4, 2013, and mailed to the appellant on March 6, 2013.

3.  A substantive appeal was not received within 60 days from March 6, 2013.

4.  A request for an extension of the 60-day period for filing the substantive appeal, timely or otherwise, is not of record.


CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal with regard to the September 2011 rating decision, nor did she submit a timely request for extension of the 60-day period for filing the substantive appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that it has, in connection with the matter decided herein, considered the applicability of VA's duties to notify and assist claimants in the development of their claims.  Here, however, because the Board finds that the appellant did not submit a timely substantive appeal of the underlying rating decision, the Board is declining jurisdiction to consider the merits of the issue.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  Thus, with regard to the issue on appeal, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. 
§ 5103A(a); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution is based on statutory interpretation, rather than consideration of factual evidence).  Here, the appellant was properly notified of the timeliness issue, and was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.

The evidence of record shows that the appellant filed a claim for entitlement for service connection for the cause of the Veteran's death in April 2011.  The RO denied the appellant's claim in September 2011 rating decision.  She was informed of this decision by a September 30, 2011, letter.  She filed a timely Notice of Disagreement (NOD) in February 2012.  The RO issued a Statement of the Case (SOC) in March 2013 continuing the denial of service connection for the cause of the Veteran's death.  The appellant filed a substantive appeal on a VA Form 9 in June 2013.  In response to that submission, the RO informed the appellant that the substantive appeal was untimely.  VA waives making an objection to the timeliness of a Substantive Appeal when it takes actions that lead an appellant to believe that his or her appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Here, the RO did not take actions to lead the appellant to believe that her appeal was perfected.  To the contrary, in a June 2013 letter, the RO informed the appellant that the appeal period for the September 2011 rating decision had expired and that it was final.  The letter provided her with notice regarding how to substantiate a petition to reopen a claim for service connection for the cause of the Veteran's death.  

Thereafter, in September 2013, the appellant filed a NOD in regards to the timeliness of the June 2013 substantive appeal.  In a December 2013 letter, the RO acknowledged receipt of her September 2013 NOD and informed the appellant that the matter will be reviewed if she notified the RO within 60 days from the date of the letter whether she desired to have her appeal reviewed by the Decision Review Officer (DRO) or by the traditional appeal process.  In an NOD election form received in February 2014, the appellant requested a review of her NOD by the DRO process.  Thereafter, the RO issued an SOC in February 2014, concluding that the appellant's June 2013 substantive appeal was not timely filed.  The appellant perfected an appeal of that issue by timely filing a VA Form 9 in April 2014. 

Applicable regulations provide that an appeal consists of a timely filed NOD in writing and, after the issuance of a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  38 C.F.R. § 20.202.  As a general rule, a substantive appeal must be filed within sixty days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  38 U.S.C.A. § 7105(c).  Once an RO decision becomes final, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA. 38 U.S.C.A. 
§ 5108.

An extension of the sixty-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.  Except in cases where the submission of additional evidence requires the issuance of a supplemental statement of the case pursuant to 38 C.F.R. § 19.31, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  38 C.F.R. §§ 20.303(b), 20.304.

As no new and material evidence was received within 60 days after the issuance of the February 2014 SOC, the September 2011 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not timely submit a substantive appeal, VA Form 9, or any other statement purporting to be a continuation of her appeal within the 60 day period following the issuance of the February 2014 SOC, the Board finds that appeal of the September 2011 rating decision was never perfected and therefore it is final.  See 38 C.F.R. §§ 20.200, 20.202, 20.1103 (2014).  New and material evidence is therefore required to reopen the claim of service connection for bilateral knee disorders.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In light of the facts as set forth above, the Board finds that a timely substantive appeal as to the issue of entitlement for service connection for the cause of the Veteran's death has not been filed, and the claim should therefore be dismissed.  It is clear that no document that could be construed as a substantive appeal was received by the RO within 60 days of the date of mailing of the February 2014 SOC. The earliest submission from the appellant following the issuance of the SOC was received by the RO in June 2013.  Thereafter, the evidence of record does not show that the submission of new and material evidence.

The Board also notes that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In Percy, the United States Court of Appeals for Veterans Claims (the Court) held that by treating a disability rating matter as if it were part of the appellant's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  Id.  Here, the Board finds that unlike the claimant in Percy, the RO did not treat the appellant's substantive appeal as if it were timely.  As such, the Board finds that the RO did not waive the issue of timeliness of the substantive appeal at any time, either explicitly or implicitly.  In addition, the record does not reflect, and the appellant does not contend, that she filed a timely request for an extension of time to file a substantive appeal under 38 C.F.R. § 20.303.  

In sum, the Board finds that appellant did not timely file substantive appeal or a timely request for an extension of time in which to file a substantive appeal regarding the RO's denial of entitlement to service connection for the cause of the Veteran's death.  The Board also cannot find a compelling reason to accept the appellant's untimely substantive appeal as valid.  Accordingly, the appeal is dismissed.



ORDER

As a timely substantive appeal was not filed following a September 2011 rating decision denying entitlement to service connection for the cause of the Veteran's death, the appeal is dismissed.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


